   Case:19-02213-MCF13 Doc#:19 Filed:06/20/19 Entered:06/20/19 10:26:18                                                              Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                 Document   Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

ALEXANDER COTTO DELGADO                                                                      CASE NO. 19-02213-MCF
GRISELLE CRUZ CRUZ                                                                           CHAPTER 13
   DEBTOR(S)


                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period is: 3 years

2. The liquidation value of the estate is $: To be determined.

3. The general unsecured pool is $: 0



               AMENDED PLAN DATE: June 14, 2019                                               PLAN BASE: $4,800.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 6/20/2019
                            FAVORABLE                                                             X UNFAVORABLE
  1. [X] FAILS LIQUIDATION VALUE TEST § 1325(a)(4):

  Debtors used exemption pursuant 11 U.S.C. 522(d)(11)(D) in the amount of $53,300.00 over a cause of action
against Wal-Mart. Debtors have provided to trustee an amended complaint dated March 6 of 2019 in which
debtor requested $120,000.00. Said document discloses that the amount requested was for concept of an
accident where Mr. Alexander Cotto Delgado had physical damages, mental anguishes and suffering. Per
cursory review the complaint only specifies that $25,000.00 was requested for physical damages exclusively
and the other $95,000 was requested for physical damages, mental anguishes and suffering. Thus, the
compensation requested is not exclusively for personal bodily injury. Also, Trustee objects to the exemption
pursuant 11 U.S.C. 522(d)(5) in the amount of $27,800.00 since the accident exclusively involves one of the
debtors, Mr.Alexander Cotto Delgado. Thus, Trustee submits that the maximum amount to be used under this
section is $13,900. An objection to exemptions will be filed.




NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Miriam Salwen Acosta
                                                                                        Miriam Salwen Acosta
Atty: ROBERTO FIGUEROA                                                                  USDC # 208910
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CMC - WG
